DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the applicant’s response to the requirement for restriction filed on 08/30/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Invention 1 (Claims 1-13) in the reply filed on 08/30/2022 is acknowledged. Claims 14-20 has been withdrawn by the applicant.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shpiro US Patent Application Publication (2010/0188183 A1) in view of Foreign Document DE3732249A1 (English translation has been provided, in addition this document were disclosed in the IDS filed by the applicant).
Regarding claim 1, Shpiro discloses a method for manufacturing a magnetic element (see Figs 1-13), comprising: 
forming a first metal wiring layer on a surface of at least one segment of a magnetic core (830) (see Figs 5A-5H; par. [0169]-[0173]); 
etching the exposed first metal wiring layer in such a manner that the first metal wiring layer forms at least one first pattern (840) to function as a winding, wherein at least one turn of the first pattern surrounds the magnetic core (830) (see Figs 5A-5H; par. [0173]-[0176]);
Shpiro does not clearly discloses forming a first metal protection layer on the first metal wiring layer; 
removing a portion of the first metal protection layer with a direct writing technique to expose a portion of the first metal wiring layer;
however, DE3732249A1 is an analogous art pertinent to the problem to be solved in this application in which discloses a method for fabricating 3D printed circuit boards in a subtractive / semi-additive technique and further discloses 
forming a first metal protection layer (5) on the first metal wiring layer (4) (see Figs 1-7, specifically fig 4; par. [0013]-[0015]; abstract); 
removing a portion of the first metal protection layer (5) with a direct writing technique to expose a portion of the first metal wiring layer (4) (see Figs 1-7, specifically fig 4; par. [0002],[0014],[0016],[0017]; abstract);
therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro with the teaching of DE3732249A1 by including forming a first metal protection layer on the first metal wiring layer; 
removing a portion of the first metal protection layer with a direct writing technique to expose a portion of the first metal wiring layer in order to provide specifying a coating and structuring method for three dimensional printed circuit boards that allows conductor tracks to be produced in the third dimension (DE3732249A1 par. [0003]).
Regarding claim 2, Shpiro in view of DE3732249A1 discloses the method according to claim 1, further comprising: forming a first transition layer on the surface of the at least one segment of the magnetic core (see Figs 1-7; par. [0007],[0012]-[0015]; claim 1); and forming the first metal wiring layer (4) on the first transition layer (see Figs 1-7; par. [0007],[0012]-[0015]; claim 1);
therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro with the teaching of DE3732249A1 by including forming a first transition layer on the surface of the at least one segment of the magnetic core and forming the first metal wiring layer on the first transition layer in order to provide specifying a coating and structuring method for three dimensional printed circuit boards that allows conductor tracks to be produced in the third dimension (DE3732249A1 par. [0003]).
Regarding claim 3, Shpiro in view of DE3732249A1 discloses the method according to claim 1, DE3732249A1 further discloses after etching the exposed first metal wiring layer, further comprising: removing a remainder of the first metal protection layer (see DE3732249A1 Figs 5-7; par. [0015]-[0017]).
therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro with the teaching of DE3732249A1 by including after etching the exposed first metal wiring layer, further comprising: removing a remainder of the first metal protection layer in order to provide specifying a coating and structuring method for three dimensional printed circuit boards that allows conductor tracks to be produced in the third dimension (DE3732249A1 par. [0003]).
Regarding claim 4, Shpiro in view of DE3732249A1 discloses the method according to claim 1, wherein the forming the first metal wiring layer on the surface of the at least one segment of the magnetic core (830) comprises: forming the first metal wiring layer on the surface of the at least one segment of the magnetic core (830) through electroplating or electroless plating (par.[0173]-[0174]), wherein the first metal wiring layer comprises copper or copper alloy (see Shpiro Figs 5A-5H; par. [0173]-[0177]).
Regarding claim 5, Shpiro in view of DE3732249A1 discloses the method according to claim 1, wherein the forming the first metal protection layer on the first metal wiring layer comprises: forming the first metal protection layer on the first metal wiring layer through electroplating or electroless plating (par.[0173]-[0174]), except for wherein the first metal protection layer comprises any one of tin, tin alloy, gold or gold alloy.
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro in view of DE3732249A1 by including wherein the first metal protection layer comprises any one of tin, tin alloy, gold or gold alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In addition, by including a material wherein the first metal protection layer comprises any one of tin, tin alloy, gold or gold alloy does not produce any new or unexpected results.
Regarding claim 6, Shpiro in view of DE3732249A1 discloses the method according to claim 5, except for wherein the first metal protection layer has a thickness ranging from 1 to 20 um when the first metal protection layer is made of tin or tin alloy; or, and the first metal protection layer has a thickness ranging from 0.1 to 2 um when the first metal protection layer is made of gold or gold alloy.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro in view of DE3732249A1 by including wherein the first metal protection layer has a thickness ranging from 1 to 20 um when the first metal protection layer is made of tin or tin alloy; or, and the first metal protection layer has a thickness ranging from 0.1 to 2 um when the first metal protection layer is made of gold or gold alloy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In addition, by including a specific thickness ranging from 1 to 20 um these does not produce any new or unexpected results.
Regarding claim 7, Shpiro in view of DE3732249A1 discloses the method according to claim 1, wherein the magnetic core is an annular body formed by at least one magnetic segment connected end-to-end (see Fig 5D; par. [0173]-[0177]).
Regarding claim 8, Shpiro in view of DE3732249A1 discloses the method according to claim 7, except for wherein an incident angle is greater than or equal to 50 during the direct writing.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro in view of DE3732249A1 by including wherein an incident angle is greater than or equal to 50 during the direct writing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F .2d272, 205 USPQ 215 (CCPA 1980).
In addition, by including an incident angle greater than or equal to 50 does not produce any new or unexpected results.
Regarding claim 9, Shpiro in view of DE3732249A1 discloses the method according to claim 2, wherein the forming the first transition layer on the surface of the at least one segment of the magnetic core comprises: forming the first transition layer on the surface of the at least one segment of the magnetic core by means of spraying, dipping (par. [0098],[0144]), electrophoresis, electrostatic spraying, chemical vapor deposition, physical vapor deposition (p.[181]), evaporation, sputtering (p.[0036],[0060],[0107],[0118]) or printing.
In addition, spraying, dipping, electrophoresis, electrostatic spraying, chemical vapor deposition, physical vapor deposition, evaporation, sputtering or printing are common ways of forming the dielectric layer in the art and are easily conceivable by the person skilled in the art on the basis of Shpiro.
Regarding claim 10, Shpiro in view of DE3732249A1 discloses the method according to claim 1, after etching the exposed first metal wiring layer (see Figs 4A-4K), the method further comprises: 
forming a second transition layer (660) at an outer of the first metal protection layer, wherein the second transition layer (660) comprises at least one hole; 
forming a second metal wiring layer on the second transition layer (660), wherein the hole on the second transition layer (660) is used to electrically connect the first metal wiring layer with the second metal wiring layer; 
however, DE3732249A1 is an analogous art pertinent to the problem to be solved in this application in which discloses a method for fabricating 3D printed circuit boards in a subtractive / semi-additive technique and further discloses 
forming a second metal protection layer on the second metal wiring layer (see Figs 1-7, specifically fig 4; par. [0013]-[0015]; abstract); 
removing a portion of the second metal protection layer with a direct writing technique to expose a portion of the second metal wiring layer; and etching the exposed second metal wiring layer in such a manner that the second metal wiring layer forms at least one second pattern to function as a winding, wherein the second pattern surrounds the magnetic core by at least one turn (see Figs 1-7, specifically fig 4; par. [0002],[0014],[0016],[0017]; abstract; the person skilled in the art, based on Shpiro, as suggested by the above technique given in DE3732249A1, it is easy to envisage forming the second winding 710 by forming a tin-metal protective layer 5 on the above copper layer first, followed by selective irradiation with laser without any mask (i.e. "Direct ,write"), after which the areas exposed to the copper layer are then removed by etching. It is thus evident that the technical solution claimed in claim 10 of the present application can be obtained);
therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro with the teaching of DE3732249A1 by including forming a second metal protection layer on the second metal wiring layer and removing a portion of the second metal protection layer with a direct writing technique to expose a portion of the second metal wiring layer; and etching the exposed second metal wiring layer in such a manner that the second metal wiring layer forms at least one second pattern to function as a winding, wherein the second pattern surrounds the magnetic core by at least one turn in order to provide specifying a coating and structuring method for three dimensional printed circuit boards that allows conductor tracks to be produced in the third dimension (DE3732249A1 par. [0003]).
Regarding claim 11, Shpiro in view of DE3732249A1 discloses the method according to claim 1, after the etching the exposed first metal wiring layer, further comprising: forming a second transition layer at an outer of the first metal protection layer, wherein the second transition layer comprises at least one hole; forming a second metal wiring layer on the second transition layer, wherein the hole on the second transition layer is used to electrically connect the first metal wiring layer with the second metal wiring layer; providing a photoresist layer on the second metal wiring layer; exposing the photoresist layer to expose a portion of the second metal wiring layer; and etching the exposed second metal wiring layer in such a manner that the second metal wiring layer functions as a winding (see Shpiro Figs. 1A-1I, par.[0089]-[0112]: an insulation layer (i.e. "Second transitional layer") is coated on element 160, said insulation layer comprising at least one hole; forming a second metal wiring layer on the insulating layer, the hole of the second transition layer for electrically connecting the first metal wiring layer and the second metal wiring layer; disposing a photoresist layer on the second metal wiring layer; exposing the photoresist layer to expose portions of the second metal wiring layer; the exposed second metal wiring layer is etched to form a second winding bar 180).
Regarding claim 12, Shpiro in view of DE3732249A1 discloses the method according to claim 3, after the etching the exposed first metal wiring layer, the method further comprises: forming a second transition layer at an outer of the etched first metal wiring layer, wherein the second transition layer comprises at least one hole; forming a second metal wiring layer on the second transition layer, wherein the hole on the second transition layer is used to electrically connect the first metal wiring layer with the second metal wiring layer; forming a second metal protection layer on the second metal wiring layer; removing a portion of the second metal protection layer with a direct writing technique to expose a portion of the second metal wiring layer; and etching the exposed second metal wiring layer in such a manner that the second metal wiring layer forms at least one second pattern to function as a winding, wherein at least one turn of the second pattern surrounds the magnetic core (see Shpiro Figs. 1A-1I, par.[0089]-[0112]: element 160 is coated with an insulation layer (i.e. "Second transitional layer") comprising at least one hole; forming a second metal wiring layer on the insulating layer, the hole of the second transition layer for electrically connecting the first metal wiring layer and the second metal wiring layer; disposing a photoresist layer on the second metal wiring layer; exposing the photoresist layer to expose portions of the second metal wiring layer; the exposed second metal wiring layer is etched to form a second winding bar 180).
DE3732249A1 discloses that the remaining metal protective layer 5 is removed after etching the metal wiring layer (FIGS. 5-7);
therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro with the teaching of DE3732249A1 by including after the etching the exposed first metal wiring layer, the method further comprises: forming a second transition layer at an outer of the etched first metal wiring layer, wherein the second transition layer comprises at least one hole; forming a second metal wiring layer on the second transition layer, wherein the hole on the second transition layer is used to electrically connect the first metal wiring layer with the second metal wiring layer; forming a second metal protection layer on the second metal wiring layer; removing a portion of the second metal protection layer with a direct writing technique to expose a portion of the second metal wiring layer; and etching the exposed second metal wiring layer in such a manner that the second metal wiring layer forms at least one second pattern to function as a winding, wherein at least one turn of the second pattern surrounds the magnetic core in order to provide specifying a coating and structuring method for three dimensional printed circuit boards that allows conductor tracks to be produced in the third dimension (DE3732249A1 par. [0003]).
Regarding claim 13, Shpiro in view of DE3732249A1 discloses the method according to claim 1, except for further comprising: integrally assembling a plurality of magnetic cores on each of which the first pattern is formed.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Shpiro in view of DE3732249A1 by including further comprising: integrally assembling a plurality of magnetic cores on each of which the first pattern is formed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.").
In addition, by including integrally assembling a plurality of magnetic cores on each of which the first pattern is formed, these does not produce any new or unexpected results.



Examiner Note
5.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Quilici (US 2016/0086709 A1) discloses apparatus and methods for a magnetic component. In accordance with an embodiment, a magnetic component comprises a base substrate defining a winding cup having a shape of a closed groove surrounding a hub. The winding cup defines a core space operable to receive a core therein. A first conductive pattern is disposed on at least a portion of the base substrate including the winding cup. A second substrate defines a second conductive pattern. The second substrate is coupled to the first base surface with the first conductive pattern in operable alignment with the second conductive pattern. The first and second conductive patterns are coupled in electrical communication so as to define one or more winding-type electric circuits surrounding the core space so as to induce a magnetic flux within the core space when the one or more electric circuits are energized by a voltage source. 	Mao (US 2014/0266546 A1) discloses a package comprises a substrate with a plurality of metal tracks, a via hole formed in the substrate, wherein the sidewall of the via hole is partially plated and the via hole is filled with a magnetic material, and a first winding magnetically coupled to the via hole.
Harburg et al (US 2013/0328165 A1) discloses a magnetic device in which includes a semiconductor wafer, a spiral winding, and a magnetic core. The spiral winding forms a plurality of turns and is disposed in a channel of the semiconductor wafer. The magnetic core is disposed at least partially in the channel of the semiconductor wafer and at least partially surrounds the plurality of turns. A width of the spiral winding optionally varies such that a respective width of an edge turn is smaller than a respective width of a middle turn. The channel is formed, for example, by a method including patterning a resist layer on the semiconductor wafer using a mask including angularly extending compensation features, and anistropically etching the semiconductor wafer to form the channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836